Exhibit 10.1
LITTELFUSE, INC. EQUITY INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT
Littelfuse, Inc. hereby grants you shares of Littelfuse, Inc. common stock
subject to certain restrictions as described herein (the “Restricted Stock”)
through the Littelfuse, Inc. Equity Incentive Compensation Plan (the “Plan”).
Participant (“you”):                                         
Date of Grant:                                         
Number of Shares of Restricted Stock:                     
Vesting Schedule: In general, the vesting and forfeiture provisions that apply
to the Shares are described in Section 11 of the Plan. In general, subject to
certain accelerated vesting and forfeiture provisions, so long as you have not
previously terminated employment with Littelfuse, Inc. and its affiliates,
restrictions on your Restricted Stock will lapse (the Shares will “vest”) as
follows:

          Vesting Date   Percentage of Shares Vesting  
1st Anniversary of Date of Grant
    25 %
2nd Anniversary of Date of Grant
    25 %
3rd Anniversary of Date of Grant
    25 %
4th Anniversary of Date of Grant
    25 %

Additional Terms: Your rights and duties and those of the Corporation under your
Award are governed by the provisions of this Award Agreement, and the attached
Terms and Conditions and Plan document, both of which are incorporated into this
Award Agreement by reference. If there is any discrepancy between these
documents, the Plan document will always govern.
Questions: If you have any questions regarding your Award, please see the
enclosed Restricted Stock Terms and Conditions, or contact the Global Director,
Compensation and Benefits.

                  LITTELFUSE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



LITTELFUSE, INC. EQUITY INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK TERMS AND CONDITIONS
This document is intended to help you better understand the terms and conditions
of the Shares of Restricted Stock (the “Restricted Stock”) granted to you under
the Littelfuse, Inc. Equity Incentive Compensation Plan (the “Plan”). References
in this document to “our,” “us,” “we,” and the “Corporation” are intended to
refer to Littelfuse, Inc.
Background
1. How are Restricted Stock recipients chosen?
Under our current process, only executives of the Corporation receive Restricted
Stock awards. The Compensation Committee of our Board of Directors (“Committee”)
reviews the nominations and makes a recommendation to our Board of Directors.
2. What is the value of my Restricted Stock?
The value of each Share of Restricted Stock is equal to the market price of one
share of Littelfuse, Inc. common stock.
Note that, under the tax laws of most countries, market price will be considered
income to you at the time each Share vests (there are certain exceptions to this
rule, such as where you file an 83(b) election, as described in Question 6
below). We recommend that you consult your personal tax advisor to discuss your
potential tax consequences of receiving this award of Restricted Stock.
3. Who keeps track of my Restricted Stock and vesting?
We have worked with the financial services firm of Merrill Lynch to provide you
with an on-line program to track the value of your Restricted Stock and its
vesting.
Terms and Conditions
4. When will the restrictions applicable to my Shares lapse (vest)?
Generally, any restrictions applicable to your Shares (called the “Period of
Restriction”) shall lapse (you will vest) on 25% of your total Shares at the end
of each year of your continuous service with us beginning with the Date of Grant
indicated in your Award Agreement (your “Date of Grant”).
In certain special cases, your Shares will vest earlier. If you separate from
service for any reason other than death, Disability (as defined in the Plan) or
Eligible Retirement (as defined in the Plan), any Shares which are still subject
to a Period of Restriction as of your termination date will be immediately
forfeited. If you separate from service due to death, Disability or Eligible
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 



--------------------------------------------------------------------------------



 



Retirement, then any Shares which are still subject to a Period of Restriction
as of your separation date will vest based on your service provided to-date, as
follows: first, the number of Shares of Restricted Stock subject to this Award
is multiplied by the number of full months of service completed by you from Date
of Grant to date of separation, divided by the total months in the Period of
Restriction; and second, this amount is reduced by the number of Shares on which
the Period of Restriction has already lapsed. No fractional Shares will vest.
Any remaining Shares on which the Period of Restrictions has not lapsed as of
your separation date will be immediately forfeited.
For example: if you are awarded 400 Shares on which the Period of Restriction
lapses 1/4 each year, and you separate from service because of Disability after
12 months, then in addition to the 100 Shares on which the Period of Restriction
has already lapsed, the Period of Restriction would also lapse on: (400 Shares x
24/48)-100 = 100 Shares. You would have received 200 Shares, and the remaining
200 Shares would be forfeited.
If a Change in Control (as defined in the Plan) occurs, your Period of
Restriction on all of your Shares will lapse immediately prior to such Change in
Control.
5. When will I receive my stock certificates?
We will hold the stock certificates (or their electronic equivalent) for each of
your Shares of Restricted Stock in our possession until you vest in that Share
and then we will deliver the stock certificates (or the electronic equivalent)
to you as soon as practicable thereafter.
6. Do I have to pay any tax on my Shares?
Yes, if you are a United States taxpayer, you are taxed on the fair market value
of each of your Shares in the year that you vest in that Share.
However, you have the right, by properly filing an election under Section 83(b)
of the Internal Revenue Code (an “83(b) Election”) within 30 days after your
Date of Grant, to elect to be taxed immediately on the value of your Shares,
determined as of your Date of Grant. It is your sole responsibility and not the
Corporation’s to decide whether to make such an 83(b) Election and to timely
file all necessary paperwork with the appropriate governmental authorities. If
you make an 83(b) Election, you are also required to promptly notify us by
sending a copy of your written election form (within 10 days of filing notice
with the governmental authorities) to: 8755 W. Higgins Road, O’Hare Plaza,
Suite 500, Chicago, IL 60631, ATTN: Global Director, Compensation and Benefits.
For your convenience, we have attached an 83(b) Election form as Exhibit “B”,
which you may use to make your election.
Please note, however, that we make no representations with respect to and hereby
disclaim all responsibility as to the tax treatment of your Shares. Please
consult your personal tax advisor for advice on your particular situation.
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 



--------------------------------------------------------------------------------



 



Also note that no amounts of income received by you pursuant to this Award shall
be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Corporation or any of
its subsidiaries.
7. Are taxes withheld when I vest in my Restricted Stock?
Yes, if you are a United States taxpayer, each time you vest in Shares of your
Restricted Stock, you must pay the Corporation the full amount of any federal,
state, foreign and local withholding taxes estimated by the Corporation to be
due as a result of the vesting of your Shares. You must pay these withholding
taxes as follows:

(a)   in cash;   (b)   by certified check;   (c)   by making appropriate
arrangements through a broker to sell enough Shares to pay any taxes to us
(subject to approval by the Committee); or   (d)   by any other method permitted
by the Plan and approved by the Committee.

If any of the above methods are insufficient to satisfy the tax withholding
estimated by us to be due, we have the right to use any other reasonable method
of satisfying our tax withholding obligation, including without limitation,
withholding taxes from other compensation owed to you or withholding Shares
equal in value to our withholding tax obligation. In any event, all tax
withholding requirements must be satisfied prior to the issuance or delivery of
any shares of our common stock to you.
If you are subject to taxation in a country other than the United States, please
see the separate summary entitled “Tax Consequences of Restricted Stock” and
consult your personal tax advisor for advice on your particular situation.
8. What are my rights as a stockholder in my Shares?
You will have the right to vote your Shares and receive any dividends and other
distributions paid with respect to such Shares during the Period of Restriction;
however, certain restrictions may apply as set forth in the Plan. For example,
if you are a Named Executive Officer and your grant or vesting of Shares is
designed to comply with the requirements of the performance-based exception
under Internal Revenue Code Section 162(m), the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to your Shares. In the event that any dividend constitutes a derivative
security or an equity security pursuant to the rules under Section 16 of the
Securities and Exchange Act of 1934, such dividend shall be subject to a vesting
period equal to the remaining vesting period of your Shares with respect to
which the dividend is paid.
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 



--------------------------------------------------------------------------------



 



Once your Period of Restriction ends with respect to any Share, you will
normally be entitled to all rights of ownership to such Share. Under certain
circumstances described in the Plan, however, these rights may be delayed or
subject to additional limitations or restrictions.
9. Are there restrictions on the transfer of my Shares?
During the Period of Restriction with respect to any Share, you will not be able
to sell, transfer, pledge, assign, or otherwise alienate or hypothecate the
Share, whether voluntarily or involuntarily, by operation of law or otherwise,
except upon your death or as provided in Section 12.1 of the Plan. If you become
disabled (as defined in the Plan), your legal representative can act on your
behalf. If you die, your beneficiary (as defined in the Plan) or the personal
representative of your estate can act on your behalf.
Once your Period of Restriction ends with respect to any Share, you will
normally be entitled to all rights of ownership to such Share. Under certain
circumstances described in the Plan, however, these rights may be delayed or
subject to additional limitations or restrictions.
10. Are there restrictions on the delivery and sale of shares of stock?
Your Shares are subject to federal securities laws. In some cases, state or
local securities laws may also apply. If the Committee determines that certain
registrations or filings are needed or desired to comply with these various
securities laws, then we may delay the delivery of Shares until the necessary
approvals or filings are obtained. In order for us to meet an exemption from
securities registration requirements, we may also require you to provide us with
certain information, representations and warranties before we will issue any
Shares to you.
Where applicable, the certificates evidencing Shares may contain wording (or
otherwise as appropriate in electronic format) indicating that conditions,
restrictions, rights and obligations apply.
11. Does the receipt of Shares guarantee continued employment with us?
No. Neither the establishment of the Plan nor the award of Shares to you gives
you the right to continued employment or service with us or any of our
subsidiaries or affiliates.
12. What events can trigger forfeiture of my Shares?
One or our primary objectives in granting you Restricted Stock is to provide you
with an incentive to remain our employee or service provider. This objective
will not be accomplished if you separate from service with us before your Period
of Restriction ends or your Period of Restriction ends and then you separate
from service and compete with us. Therefore, this Restricted Stock award will be
forfeited if you:
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 



--------------------------------------------------------------------------------



 



(a)   separate from service with us while your Shares are still subject to a
Period of Restriction, other than due to your death, Disability, or following a
Change of Control (as defined in the Plan);   (b)   provide services or agree to
provide services directly or indirectly to one of our Competitors as an officer,
employee, consultant, agent, representative or otherwise (other than limited
passive investments in public companies, as described in the Plan); or   (c)  
solicit or disclose confidential information during your service with us or any
of our subsidiaries or within one year after your separation from service, or
any other “Forfeiture Event” described in Section 11.4 of the Plan.

As used in this document, the term “Competitor” means anyone who (or whose
affiliate) manufactures, distributes or sells circuit protection products in
competition with us or any of our subsidiaries.
If your Shares are cancelled and forfeited due to (b) or (c) above, you agree
that you will have no further rights with respect to your Shares; and to the
extent that the Period of Restriction has lapsed with respect to any Shares at
any time during the 6 months prior to the occurrence of (b) or (c) above (or
during the 6 months prior to the date your service as a director with or
consulting arrangement with us terminates if you continue to provide services to
us after your separation from service with us), you will immediately pay us the
fair market value for such Shares (less the purchase price for such Shares, if
any) on the dates the Period of Restriction for such Shares ended, plus any
costs of collecting this amount from you, plus interest at a per annum rate
equal to the lower of 12% or the highest rate permitted by applicable law.
We compete worldwide in the sale of circuit protection products. You agree by
your acceptance of your Shares that the forfeiture provisions described in this
section, as well as Sections 11.3 and 11.4 of the Plan, are reasonable. You also
agree that in the event any court holds that any provision of your Award
Agreement or this document constitutes an unreasonable or unenforceable
restriction against you, the provisions of this document, your Award Agreement,
and the Plan will continue to apply to the fullest extent as determined by a
court to qualify as a reasonable and enforceable restriction under the
circumstances involved.
You must execute the irrevocable power of attorney, which is attached hereto as
Exhibit “A”, to grant the Corporation the discretionary power to transfer
forfeited Shares back to the Corporation, to a shareholder, or to another
person.
13. What documents govern my Restricted Stock?
The Plan, the Award Agreement, and this document express the entire
understanding of you and the Corporation with respect to your Restricted Stock.
In the event of any conflict between these documents, the terms of the Plan will
always govern. You should also never rely on any oral description of the Plan or
your Award Agreement because the written terms of the Plan will
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 



--------------------------------------------------------------------------------



 



always govern. The Committee (or its delegate) has the authority to interpret
this document and the Plan. Any such interpretation will be binding on you, us,
and other persons.
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 